Case 1:20-cv-10701-DPW Document 65-11 Filed 04/30/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,

Vv.

CIVIL ACTION NO. 1:20-cv-10701-DPW

Defendants.

|

|

: |
BAKER et al, |
|

|

 

DECLARATION OF WILLIAM T. G. TURANO

I, William T. G. Turano, hereby declare and state the following:

A.

2

I reside in delosincinasetis.

I am over the age of 18 and competent to testify in this matter.

I hold a valid LTC issued by the Commonwealth of Massachusetts.
On April 29, 2020, I visited the WalMart in Gardner, Massachusetts.

I own several handguns, including guns chambered in ..38 Spl., .357 magnum, .40 S&W,
9mm, .45 ACP.

I was unable to locate ammunition in these calibers.

There did not appear to be any place in the case to stock these, or any other, handgun caliber
ammunition.

I saw only rifle cartridges and shotgun ammunition.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 29th day of April, 2020.

William T. G. Turano
